DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “biasing the CNT particles to a first voltage and biasing the substrate to a second voltage after the heating step;” however, it does not appear that the original disclosure has sufficient support for this amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray [US 20110204020] in view Chen [US 20120207938].
Claim 1: Ray teaches a method for forming carbon nanotube coating on a substrate [abstract; title], comprising the steps of: dispensing CNT particles to the substrate to form the CNT coating (220) [Fig. 10a]; applying a magnetic field to the CNT coating after the dispensing step (225) [Fig. 10a]; heating the CNT coating after the applying step [0097]; Ray further teaches an electric field can be further provided alignment and or movement [0062; 0065; 0067], does not explicitly teach biasing the CNT particles to a first voltage and biasing the substrate to a second voltage. Chen is provided.

As for the applying the voltages or charges to the substrate and particles after heating step; it would have been obvious to one of ordinary skill in the art to continue applying the voltages or charges to the substrate and particles after the heating step so as to ensure that the particles are arranged in the desired manner until the fixing or heating step is completed; hence, by maintaining the electric field after the heating or fixing step; the desired arrangement of the nanostructure is made certain.  
Claim 2: Chen teaches the first voltage is opposite polarity of the second voltage (positive or negative) [0036].

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Chen as applied to claim 1 above, and further in view of Lim [US 20120025330].
Teaching of the prior art is aforementioned, but does not appear to teach applying the bias to the particles and using a voltage plate to applying the bias. Lim is provided.
Claim 3: Lim teaches the bias voltage is applied to the CNT [0066-0068]. It would have been obvious to one of ordinary skill in the art to bias the particles so as to fabricate a device for the intended purpose. 
Claim 4: Lim teaches using an electrode (voltage plate) for biasing [0014].

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Chen  as applied to claim 1 above, and further in view of Boday [US 20130232587].

Claims 5-6: Boday teaches measuring the resistance of the carbon nanotube [0025] and that by controlling flow of the composite comprising the nanotube, one could monitor the resistance change of the nanotube [0007].
It would have been obvious to one of ordinary skill in the art at the time of the invention to measure the resistance of the CNT layer and control the amount or flow of the CNT so as to further provide other electrical properties and information without having negative effects to the layer [0005] while making adjustments during the operation process to achieve targeted results or properties.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Chen as applied to claim 2 above, and further in view of Stewart [US 7544938].
Teaching of the prior art is aforementioned, but does not appear to teach biasing step is performed by a biasing device to bias the CNT particles. Stewart is provided. 
Claim 3: Stewart, directed to ionized particles such as CNT that are arranged in a patterned by localized charged patterns on the substrate [col 1, ln 15-25; ln 34 to col 2, ln 5 and ln 55-67; col 5, ln 50-55], teaches the particles can be ionized by a spray ionization device (biasing device) [col 5, ln 5-25; col 6, 1-5]. It would have been obvious to one of ordinary skill in the art to perform the biasing of the particles with a biasing device since Jacobson and Bonnell does not provide further detail of biasing CNT and Stewart teaches an operable technique of biasing CNT. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Chen and Stewart as applied to claim 3 above, and further in view of Man [US 20100068406].

Claim 4: Man teaches selectively depositing molecular ions such as carbon nanotubes [abstract], where one embodiment includes using a parallel plate electrode supplying voltage to create a charge [0057]. It would have been obvious to one of ordinary skill in the art to use a biasing device comprising voltage plate since Man teaches this is one of or another operable embodiment or arrangement for electrospray ionization of CNT [0057-0058].

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Chen as applied to claim 1 above, and further in view of Moore [US 20070218198].
Teaching of the prior art is aforementioned, but does not appear to teach measuring the resistance of the CNT and step of controlling the flow of the CNT by the resistance of the CNT coating. Moore is provided.
Claims 5-6: Moore teaches measuring the resistance of a coated portion or coating using sensors or voltmeter [0029], which allows for the coating process to be controlled in real time [0033] through parameters such as flow rate of gases and powder in a desired manner [0034-0036]. It would have been obvious to one of ordinary skill in the art to measure the resistance of the coating during coating operations so as to monitor and control the process to yield the desired result or coating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ressier [US 9975764].
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MANDY C LOUIE/               Primary Examiner, Art Unit 1715